Laughlin, J. (concurring):
I am of opinion that if the defendant had received a full unlimited pardon for the former offense it would have constituted an invulnerable shield against a subsequent conviction for a felony as a “second offense,” pursuant to the provisions of section 1941 of the Penal Law, which requires a longer sentence in such cases; because that statute presupposes not merely a former formal conviction, which may have been vacated or reversed, but which stands unaffected, whereas such a pardon obliterates guilt and is equivalent to a verdict of *488not guilty (1 Bish. New Crim. Law, § 919; Edwards v. Commonwealth, 78 Va. 39; Armour Hunt, Ex parte, 10 Ark. 284; People ex rel. Forsyth v. Court of Sessions, 141 N. Y. 288, 295; Knote v. United States, 95 U. S. 149; Ex parte Garland, 4 Wall 380; Osborn v. United States, 91 U. S. 478; United States v. Klein, 13 Wall 128); but the pardon proved by the defendant was granted after he completely served his sentence . and is expressly limited to restoring- his citizenship and, therefore, the conviction remains unaffected.
Judgment affirmed.